Effective October 31, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title James J. Calmas Investment Officer of MFS William J. Adams Chief Investment Officer – Global Fixed Income of MFS Ward Brown Investment Officer of MFS David P. Cole Investment Officer of MFS Joshua P. Marston October 2015 Investment Officer of MFS Robert D. Persons Investment Officer of MFS Matthew W. Ryan Investment Officer of MFS Effective October 31, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History James J. Calmas Lead and Investment Grade Debt Instruments Portfolio Manager Employed in the investment area of MFS since 1988 William J. Adams Lower Quality Debt Instruments Portfolio Manager Employed in the investment area of MFS since 2009; Credit Analyst at MFS from 1997 to 2005 Ward Brown Emerging Markets Debt Instruments Portfolio Manager Employed in the investment area of MFS since 2005 David P. Cole Lower Quality Debt Instruments Portfolio Manager Employed in the investment area of MFS since 2004 Joshua P. Marston Structured Securities Portfolio Manager Employed in the investment area of MFS since1999 Robert D. Persons Investment Grade Corporate Debt Instruments Portfolio Manager Employed in the investment area of MFS since 2000 Matthew W. Ryan Emerging Markets Debt Instruments Portfolio Manager Employed in the investment area of MFS since 1997 1017733 1 MFO-SUP-I-093015
